Citation Nr: 0838710	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-28 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from March 1951 to March 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Seattle, Washington, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic low back injury 
residuals.  

In March 2008, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  At the 
hearing, the veteran submitted a Motion to Advance on the 
Docket.  In March 2008, the Board granted the veteran's 
motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the veteran's chronic lumbosacral 
spine degenerative disc disease and degenerative arthritis 
are related to an injury incurred during active service.  


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, chronic lumbosacral 
spine degenerative disc disease and degenerative arthritis 
were incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Suppl. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007 as amended).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection, the 
Board observes that the RO issued VCAA notices to the veteran 
in August 2003 and February 2007 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The August 2003 VCAA 
notice was issued to the veteran prior to the March 2004 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded an examination for compensation purposes conducted 
for the VA.  The examination report is of record.  The 
veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  

There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 
as amended).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); petition for cert. filed, __ 
U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records make no reference to a 
chronic back disorder.  An August 1972 private treatment 
record states that the veteran complained of back pain after 
lifting.  A contemporaneous X-ray study of the lumbosacral 
spine from Ed J. James, M.D., revealed an "essentially 
negative lumbosacral spine."  

A March 1986 computerized tomography study of the lumbosacral 
spine from Yakima Valley Memorial Hospital revealed findings 
consistent with lumbosacral spine degenerative disc disease.  

Significantly, an October 1999 physical evaluation from 
Timothy S. Collins, M.D., notes that the veteran complained 
of intermittent low back pain of 35 years' duration.  

In his July 2003 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
sustained an inservice back injury in August 1954.  

Written statements dated in September 2003 from the veteran's 
sister and brother indicate that they recalled that the 
veteran had initially exhibited a chronic back disability 
upon his return home from active service.  

In written statements dated in November 2004 and October 
2006, the veteran advanced that he had sustained low back 
injuries while unloading ammunition from the U.S.S. Shields 
in June 1953 and July or August 1954.  

A November 2005 written statement from J. L., conveys that he 
served aboard the U.S.S. Shields with the veteran and bunked 
with him in the same compartment aboard the ship.  He 
recalled that the veteran experienced incapacitating back 
pain which required him to ask for help getting out of his 
bunk and into his clothes.  

An October 2007 physical evaluation conducted by a private 
physician for VA notes that the veteran reported having 
sustained a chronic inservice low back injury in 1953.  On 
examination, the veteran exhibited a mid-line lumbar spine 
scar.  Contemporaneous X-ray studies of the lumbar spine 
revealed findings consistent with degenerative arthritis.  
The veteran was diagnosed with lumbar spine arthritis and a 
lumbar spine laminectomy scar.  

In a December 2007, another private physician reviewed the 
claims file for VA, and concluded that it was unlikely that 
his current disability was related to the reported injury in 
service.  In reaching this conclusion, the physician relied 
primarily on the October 1999 clinical record, which revealed 
a 35 year history of back complaints.  The physician noted 
that this placed the onset of his problems to 9 years after 
separation, rather than during military service.

At the March 2008 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran reiterated that 
he had initially injured his low back while unloading 
ammunition from the U.S.S. Shields.  He reported that his 
back complaints had been treated with medications by the 
ship's corpsmen.  The veteran's wife testified that she 
recalled that the veteran had experienced back problems since 
1958.  


An April 2008 written statement from Christopher I. Shaffrey, 
M.D., indicates that the veteran had "a longstanding history 
of lower back difficulties" including "a back injury while 
in the military service back in the 1950s."  Dr. Shaffrey 
opined that:

I stated that time (sic) and I still 
believe that one of the significant 
contributing factors to your current back 
difficulties is this original injury back 
in the 1950s and the subsequent arthritis 
and degenerative changes, which occurred 
following this injury.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran asserts that he sustained a chronic 
inservice low back injury while unloading ammunition.  His 
statements are supported by the recollections of a shipmate 
and his family members.  The Board finds the lay testimony 
and written statements as to the veteran's inservice low back 
injuries to be credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006) (holding that the Board cannot 
determine that lay evidence lacks credibility solely because 
it is unaccompanied by contemporaneous medical evidence).

The veteran has been diagnosed with chronic lumbosacral spine 
degenerative disc disease and arthritis.  As noted, a 
physician reviewed the claims file for VA in December 2007 
and concluded that it was unlikely that his current 
disability was related to service because a history he 
reported in October 1999 suggested that his complaints had 
their initial onset almost a decade after separation.  This 
opinion is contrary to that of Dr. Shaffrey, who expressly 
concluded that the veteran's chronic lumbosacral spine 
disabilities were consistent with his subjective history of 
inservice low back trauma.  

Although Dr. Shaffrey's opinion is based primarily on the 
veteran's own lay description of his undocumented in service 
injury , the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.  

In this case, there is no reason to doubt the veteran's 
credibility with respect to the history of his symptoms, or 
the credibility of his shipmate or family members.  The Board 
agrees with the examiner who offered an opinion in December 
2007 that there is a discrepancy between the date of onset 
identified by the veteran in 1999, and the continuity of 
symptomatology since military service that has been asserted 
throughout this appeal.  However, it must be also considered 
that, both in 1999 and currently, the veteran is recalling 
events that occurred several decades in the past, and the 
discrepancy in this instance as to whether the symptoms had 
their onset in the 1950's or 1960's, does not appear to be so 
great as to render the veteran's current report that his 
symptoms began in service not credible.

Therefore, having weighed the conflicting opinions, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence regarding the question of 
whether the veteran's current back disability was incurred in 
service.  When the evidence is relatively equally-balanced, 
doubt is resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, service 
connection for chronic lumbosacral spine degenerative disc 
disease and degenerative arthritis is warranted.


ORDER

Service connection for chronic lumbosacral spine degenerative 
disc disease and degenerative arthritis is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


